Motion for reargument denied, without costs. The order of affirmance is, however, modified to provide that same is without prejudice to defendant’s application to the Special Term to amend the terms of the reference so that the referee may pass on and report any damages which defendant may show it has sustained after its letter to plaintiff of August 27, 1915, through any loss or escape of refrigeration from the unreasonable delay or omission after such date to repair or overhaul the insulation of plaintiff’s compartments. (See 176 App. Div. 407.) Present—Jenks, P. J., Thomas, Stapleton and Putnam, JJ.